Citation Nr: 1433518	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disability affecting the left hand.

2.  Entitlement to service connection for a digestive condition.


REPRESENTATION

Veteran represented by:	Oliver O. Jahizi, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for skin disability, digestive condition, right ear hearing loss, and posttraumatic stress disorder (PTSD).  A notice of disagreement was filed in April 2010 and a statement of the case was issued in March 2011.  In a March 2011 rating decision, the RO granted entitlement to service connection for PTSD, which constituted a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  A substantive appeal was received in April 2011.  In an August 2012 rating decision, the RO granted entitlement to service connection for right ear hearing loss, which constituted a full grant of the benefit sought on appeal.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the entirety of the Veteran's service treatment records are not of record; the Veteran's DD Form 214 and enlistment examination are of record.  A February 2009 VA Memo reflects that per the United States Marine Corps (USMC), his service treatment records were lost.  The evidence of record, however, does not contain the communication from the USMC.  The Veteran's DD Form 214 reflects that following separation from service in October 1990 he was transferred to the reserves.  An attempt should be made to obtain the records from the Veteran's reserve unit; all attempts should be documented.  

At the Board hearing, the Veteran testified that he began seeking treating for a rash on his left hand as early as 1993.  T. at 5.  The evidence of record contains records from the West Los Angeles VA Medical Center (VAMC) from January 7, 2003 to July 17, 2003; May 1, 2009 to February 22, 2010; and, from December 5, 2010 to March 1, 2011.  Outstanding records from the West Los Angeles VAMC should be associated with the claims folder or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts that during service in Japan he was stripping/waxing floors when he cut his left hand.  T. at 3.  As a result he developed a fungus affecting the left hand.  

A June 2003 VA outpatient treatment record reflects the Veteran's complaints of a rash on his hands for 10 years.  A dermatological rash of the left hand was assessed.  

In light of the Veteran's assertions, the Veteran should be afforded a VA examination to assess the etiology of his dermatological rash.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With regard to the Veteran's claimed digestive condition, he claims that during service he ate camel meat and since then his digestive system has not been the same.  T. at 7.  He reported that he experiences diarrhea, cramping and stomachaches.  T. at 7-9.  The VA outpatient treatment records, however, reflect no digestive or gastrointestinal complaints or diagnoses.  

The Veteran should be afforded a VA examination to assess the nature and etiology of any claimed digestive condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's USMC reserve unit or any other appropriate repository to request the Veteran's service treatment and personnel records.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Associate with the claims folder or Virtual VA treatment records from the West Los Angeles VAMC from the following periods:

a)  January 1, 1993 to January 6, 2003;

b)  July 18, 2003 to April 30, 2009;

c)  February 23, 2010 to December 4, 2010;

d)  From March 2, 2011.  

3.  AFTER all outstanding service and VA treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed left hand skin disability.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a skin disability affecting the left hand/arm (diagnosed as dermatological rash on the left hand) had its onset during his period of service or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  AFTER all outstanding service and VA treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of any digestive condition.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  Please state whether the Veteran has a digestive condition;

b)  Please state whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed digestive condition had its onset during his period of service or is otherwise related to the Veteran's period of service.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  If entitlement to service connection for a left hand skin rash and digestive condition remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



